Title: From Alexander Hamilton to Tench Coxe, [1 February 1791]
From: Hamilton, Alexander
To: Coxe, Tench


[Philadelphia, February 1, 1791]
Dear Sir
I send you a Check on the Bank of New York, for three thousand Dollars, to be delivered Mr. Francis another for Mr. Tilghman on the Cashier of the Bank here for 3275 Ds
   
   Note I have 6 or 700 Drs in Bank here beside the 3000.

 & 94 Cts. which I compute to be the amount of the bills. I will be obliged to you to complete this negotiation for me & take a receipt for the money.
On reflection, I am not quite at my ease about the request made of the Bank, as the accommodation is perhaps irregular. But I cannot in time make a different arrangement & therefore must go on. It would however relieve me if the thing could be put in the shape of a purchase of my draft on the Bank of New York; in which I should not scruple a discount of half per Cent. Be so good as to speak to Mr. Francis for me & endeavour to arrange the matter so as to put me more in order.
Yrs. sincerely
A Hamilton
I shall stay at home to day to go over the Report on Manufactures and make such additions &c. as occur.

Feby. 1.
